Title: The President to the House of Representatives, 26 October 1791
From: Washington, George,Jefferson, Thomas
To: House of Representatives



Gentlemen of the House of representatives
Oct. 26. 1791.

I have recieved from the Governor of North Carolina a copy of an act of the General assembly of that state authorizing him to convey to the U.S. the right and jurisdiction of the sd. state over one acre of land in Occacock island and ten acres on the Cape island within the sd. state, for the purpose of erecting lighthouses thereon, together with the deed of the Governor in pursuance thereof, and the  original conveyances made to the state by the individual proprietors, which original conveyances contain conditions that the light house on Occacock shall be built before the 1st. day of January 1801. and that on the Cape island before the 8th. day of Octob. 1800. And I have caused these several papers to be deposited in the office of the Secretary of state.
